DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 3-14 are pending in this application.  Claim 2 has been cancelled.  Claims 13 and 14 have been added.  Claims 1 and 3-12 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant does not clearly teach “0.2 percent or less by weight of sweetening agent.”  Applicant does not specifically provide support for this phrase.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by CN 106387250.
CN 106387250 teaches cotton candy comprising 10-90% fructooligosacharides and 0-70% sugar (see entire translation, especially paragraphs [0013] and [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Real Angula (US 2020/0000118) and DeBaets (EP 1817964) in view of CN 106387250 for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claims are not seen to influence the conclusion of unpatentability previously set forth 
	As to claims 1 and 3-14, Real Angula discloses an airy sweetened product, for example, sugar-free cotton candy, containing 37 % to 58 % polydextrose, which is a polysaccharide, stevia known as a non-caloric sweetener in an amount of 0.3% to 0.5%, and between 18% to 30% isomaltose (see entire document, especially claims 1-3).  Real Angula discloses the method for producing sugar-free cotton candy comprising melting the fibers while spinning, forming threads through holes in the rotating melting machine (see Background of the Invention). The method is completely applicable to making sugar-free cotton candy. The product of Real Angula is sugar free and thus has an amount of sugar less than 10%.
As to claims 1 and 3-14, DeBaets discloses an airy sweetened product such as cotton candy from 30% to 60% polydextrose, which is a known polysaccharide fiber, or inulin and stevia as a noncaloric sweetener in a wide range of concentrations(see entire document, especially paragraphs [0013]-[0015], [0021] and ingredients Tables 1-9) .  DeBaets disclose oligofructose as one of the fiber types in the fiber-based cotton candy formulation (see paragraph [0020].  It is noted that oligofructose is a fructooligosaccharide.  DeBaets discloses an amount of sugar of less than 10% (see Tables 1-9).
	The claims differ as to the specific recitation of at least 80 percent and the specific combination of sweet and nonsweet fibers.
DeBaets discloses a fiber blend up to 100% of the product composition, as well as adding sweeteners such as stevia, acesulfame K, sucrose, etc., over a wide range of concentrations. DeBaets discloses it is also possible to make cotton candy without sugar or with reduced sugar (Tables 1-9; paragraph [0111]; claim 48).  DeBaets discloses a fiber blend that can replace the sugar in 100% of fiber 'weights, such as polydextrose, inulin, pectin, polyfructose, oligofructose (Tables 1-9, paragraphs [0022]-[0039]).  
CN 106387250 discloses cotton candy comprising 10-90% fructooligosacharides and 0-70% sugar (see entire translation, especially paragraphs [0013] and [0014]).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the specifically claimed sweet and nonsweet fibers in that of Real Angula and DeBaets because the use of both sweet and nonsweet fibers is known in the production of aerated edible products.  It would have been obvious to person of ordinary skill in the art to use at least 80 percent by weight fructooligosaccharides as taught by CN 106387250 because the use of fructooligosaccharides in the production of cotton candy is conventional in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results. The prior art teaches the use of both sweet and nonsweet fiber in the production of cotton candy.  The selection and manipulation of known components to obtain expected results is conventional, obvious, expected, and within the skill of the art.  The prior art teaches the use of fructooligosaccharides.  Applicant does not attach criticality to the claimed percent of fructooligosaccharides.
As to claims 7 and 10, DeBaets discloses the addition of vitamins and minerals (see abstract).
As to claims 8 and 9, the addition of food coloring additives and flavorings to the product is a routine and familiar procedure in the food manufacturing industry for a wide variety of products, including airy sweets as claimed.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is directed to fructooligosaccharides and the lack of a sweetening agent.
As set forth above, Real Angula discloses an airy sweetened product, for example, sugar-free cotton candy, containing 37 % to 58 % polydextrose, which is a polysaccharide, stevia known as a non-caloric sweetener in an amount of 0.3% to 0.5%, and between 18% to 30% isomaltose (see entire document, especially claims 1-3).  Real Angula discloses the method for producing sugar-free cotton candy comprising melting the fibers while spinning, forming threads through holes in the rotating melting machine (see Background of the Invention). The method is completely applicable to making sugar-free cotton candy. The product of Real Angula is sugar free and thus has an amount of sugar less than 10%.  DeBaets discloses an airy sweetened product such as cotton candy from 30% to 60% polydextrose, which is a known polysaccharide fiber, or inulin and stevia as a noncaloric sweetener in a wide range of concentrations (see entire document, especially paragraphs [0013]-[0015], [0021] and ingredients Tables 1-9).  DeBaets disclose oligofructose as one of the fiber types in the fiber-based cotton candy formulation (see paragraph [0020].  It is noted that oligofructose is a fructooligosaccharide.  DeBaets discloses an amount of sugar of less than 10% (see Tables 1-9)
	DeBaets discloses a fiber blend up to 100% of the product composition, as well as adding sweeteners such as stevia, acesulfame K, sucrose, etc., over a wide range of concentrations. DeBaets discloses it is also possible to make cotton candy without sugar or with reduced sugar (Tables 1-9; paragraph [0111]; claim 48).  DeBaets discloses a fiber blend that can replace the sugar in 100% of fiber 'weights, such as polydextrose, inulin, pectin, polyfructose, oligofructose (Tables 1-9, paragraphs [0022]-[0039]).  
	It is repeated that CN 106387250 teaches cotton candy and a sugar range including 0%.  It is further noted that Applicant does not exclude additional components.
The prior art teaches the use of both sweet and nonsweet fiber in the production of cotton candy.  The prior art teaches the use of fructooligosaccharides.  Applicant does not attach criticality to the claimed percent of fructooligosaccharides.  The prior art teaches sugar free compositions.  It is further noted that Applicant discloses the use of artificial sweeteners (see Examples).  The selection and manipulation of known components to obtain expected results is conventional, obvious, expected, and within the skill of the art.  
The declaration under 37 CFR 1.132 filed April 27, 2022 is insufficient to overcome the rejection of claims 1 and 3-14 based upon 35 USC 103 as set forth in the last Office action for the following reasons.
1) No showing is provided to support unexpected results.
2) CN 106387250 is not addressed.
3) The declaration appears to be directed at the process.  Claims 1, 3-10, and 12-14 are product claims not dependent on a process.

It is repeated that in the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        



LAW
May 19, 2022